AMENDED & RESTATED EMPLOYMENT AGREEMENT

This Amended & Restated Employment Agreement (this “Agreement”) is entered into
effective as of December 22, 2008 (the “Effective Date”), by and between The
Shaw Group Inc., a Louisiana corporation (collectively with its affiliates and
subsidiaries hereinafter referred to as “Company”), and Gary P. Graphia
(“Employee”). The Company and Employee may hereinafter be referred to,
individually, as a “Party” and, collectively, as the “Parties”.

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement dated as of October 14, 2005 (the “Original Agreement”); and

WHEREAS, the Company and Employee desire to amend certain provisions of the
Original Agreement and to restate the Original Agreement in its entirety.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:

1. Employment. The Company continues to employ Employee, and Employee hereby
agrees to continued employment by the Company, on the terms and conditions set
forth in this Agreement.

2. Term of Employment. Subject to the provisions for earlier termination
provided in Section 7 of this Agreement, the term of this Agreement (the “Term”)
shall be three years commencing on the Effective Date and shall be automatically
renewed on each day following the Effective Date so that on any given day the
unexpired portion of the Term shall be three years. Notwithstanding the
foregoing provision, at any time after the Effective Date the Company or
Employee may give written notice to the other Party that the Term shall not be
further renewed from and after a subsequent date specified in such notice (the
“fixed term date”), in which event the Term shall become fixed, and this
Agreement shall terminate on the third anniversary of such fixed term date.

3. Employee’s Duties.

(a) During the Term, Employee shall serve as Executive Vice President & Chief
Operating Officer of the Company, or such other similar position(s) as the
Parties may mutually agree, reporting directly to the Chief Executive Officer of
the Company and with such duties and responsibilities as may from time to time
be assigned to Employee by the Board of Directors of the Company (the “Board”)
or the Chief Executive Officer, as the case may be, provided that such duties
are comparable to the customary duties and responsibilities of such position(s).

(b) Employee agrees to devote Employee’s full attention and time during normal
business hours to the business and affairs of the Company and to use reasonable
best efforts to perform faithfully and efficiently Employee’s duties and
responsibilities. Employee shall not, either directly or indirectly, enter into
any business or employment with or for any Person (as defined below) other than
the Company during the Term; provided, however, that Employee shall not be
prohibited from making financial investments in any other company or business or
from serving on the board of directors of any other company, subject in each
case to the provisions set forth in the Nonsolicitation and Noncompete Agreement
(defined below) and the Company’s Code of Conduct or similar guidelines of which
Employee is notified in writing. For the purposes of this Agreement, the term
“Person” shall mean any individual, corporation, limited or general partnership,
limited liability company, joint venture, association, trust or other entity or
organization, whether or not a legal entity. Employee shall at all times observe
and comply with all lawful directions and instructions of the Board of which
Employee is notified in writing.

4. Compensation.

(a) Base Compensation. For services rendered by Employee under this Agreement,
the Company shall pay to Employee Employee’s current base salary as of the
Effective Date (“Base Compensation”), per annum, payable in accordance with the
Company’s customary pay periods and subject to tax and other customary
withholdings. Employee’s Base Compensation may be reviewed by the Board on an
annual basis as of the close of each fiscal year of the Company and may be
increased as the Board may deem appropriate. In the event the Board deems it
appropriate to increase Employee’s Base Compensation, that increased amount
shall thereafter be the Base Compensation for the purposes of this Agreement.
Employee’s Base Compensation, as increased from time to time, may not thereafter
be decreased unless agreed to by Employee in writing. Nothing contained herein
shall prevent the Board from paying additional compensation to Employee in the
form of bonuses or otherwise during the Term.

(b) Annual Bonus. During the Term, Employee shall participate in the Company’s
discretionary management incentive program as established by the Board (as the
same may be amended from time to time), with an annual performance bonus range
of 0-200% of Employee’s bonus target (the “Bonus Target”), which Bonus Target
shall initially be an amount equal to 100% of Employee’s Base Compensation. The
Bonus Target may be adjusted annually. Annual bonus payments will be subject to
tax and other customary withholdings.

(c) Retention Amount. As additional consideration for this Agreement, the
Company agrees to pay to Employee a retention amount (the “Retention Amount”) in
the amount of $1,000,000, which shall be paid, subject to tax and other
customary withholdings, on the following dates: (i) $333,334, not later than
15 days after execution of this Agreement by Employee, (ii) $333,333, on the
first anniversary of the Effective Date and (iii) $333,333, on the second
anniversary of the Effective Date. In the event that Employee voluntarily
terminates employment with the Company (other than for Good Reason (as defined
below) or is terminated for Misconduct (as defined below) prior to the
completion of 12 months of continuous employment in any of the first three
contract years commencing on the Effective Date, Employee shall repay to the
Company the pro rata portion of the Retention Amount that was paid to Employee
on or before the Date of Termination (as defined below) for the contract year in
which the Date of Termination occurs and shall forfeit all rights to the unpaid
portion (if any) of the Retention Amount. For example, if Employee is terminated
for Misconduct effective May 15, 2010, Employee (i) would retain the first
installment of the Retention Amount since Employee would have completed the
requisite 12 months’ continuous employment for the first contract year,
(ii) would be obliged to pay to the Company $166,666.50 (or 50% (six months
divided by 12 months) of the second installment of the Retention Amount) since
Employee would not have completed the requisite 12 months’ continuous employment
for the second contract year and (iii) would thereafter forfeit any rights to
$333,333 (the remaining unpaid third installment of the Retention Amount).

(d) Long Term Incentives.

(i) Employee will be eligible to participate in the Company’s discretionary Long
Term Incentive (as defined in Section 7(a)(i) below) plan(s) as established by
the Board (as the same may be amended from time to time), subject to the terms
and conditions of the applicable plan(s). The overall target value of the annual
Long Term Incentive grants to Employee on the date of grant will be not less
than 150% of Employee’s Base Compensation.

(ii) On the Effective Date, Employee will be granted Long Term Incentives with
an aggregate value of $525,000, which will be divided equally between option
shares (or stock appreciation rights) and restricted shares (or restricted share
units) and will vest in annual installments of 25% each, with full vesting after
four years. In accordance with the Company’s Long Term Incentive policies, such
Long Term Incentives will have a grant date of, and the exercise price of the
option shares (or stock appreciation rights) shall be the closing price on, the
first business day of January, 2009.

(iii) All Long Term Incentive awards that are to be settled by the delivery of
shares are subject to shareholders approval of shares to be allocated to the
Company’s Long Term Incentive plan(s) and are granted under the strict purview
of the Compensation Committee of the Board.

(iii) Long Term Incentive awards will be determined utilizing the valuation
methodology used for other similarly situated executive officers of the Company.

(iv) Notwithstanding any provision to the contrary in the plan(s) governing such
Long Term Incentives, in the event that this Agreement is terminated by Employee
pursuant to Section 7(a)(ii), (iv) or (v) or by the Company pursuant to
Section 7(a)(iii)(A) (other than for Misconduct) or (iii)(D) of this Agreement,
Employee shall have not less than one year from the Date of Termination in which
to exercise all Long Term Incentive awards granted to Employee by the Company on
or before the Date of Termination (including any Long Term Incentive awards that
become vested pursuant to Section 7 of this Agreement); provided that in no
event shall such one year period extend the exercise period for any Long Term
Incentive awards beyond the date that is 10 years from the date of grant of such
Long Term Incentive.

5. Additional Benefits. In addition to the compensation provided for in
Section 4 herein, Employee shall be entitled to the following:

(a) Expenses. The Company shall, in accordance with any rules and policies that
it may establish from time to time for executive officers, reimburse Employee
for business expenses reasonably incurred in the performance of Employee’s
duties. It is understood that Employee is authorized to incur reasonable
business expenses for promoting the business of the Company, including
reasonable expenditures for professional memberships and licenses, travel,
lodging, meals and client or business associate entertainment. Requests for
reimbursement for all business expenses must be accompanied by appropriate
documentation.

(b) Vacation. Employee shall be entitled to four weeks of vacation per year,
without any loss of compensation or benefits. Employee shall be entitled to
carry forward any unused vacation time. Upon termination of employment of
Employee for whatever reason, Employee shall be paid for any unused vacation
time based on Employee’s Base Compensation as in effect immediately prior to the
Date of Termination.

(c) General Benefits. Employee shall be entitled to participate in (i) the
various employee benefit plans or programs provided to the employees of the
Company in general, including, but not limited to, health (including ExecuCare),
dental, disability, accident and life insurance plans and 401k plans and
(ii) the Flexible Perquisites Plan, which provides Employee an amount equal to
4% of Employee’s Base Compensation in each calendar year in lieu of customary
perquisite benefits. Benefits are subject to the eligibility requirements with
respect to each of such benefit plans or programs. Nothing in this Section 5(c)
shall be deemed to prohibit the Company from making any changes in any of the
plans, programs or benefits described in this Section 5(c), provided the change
similarly affects all executive officers of the Company that are similarly
situated.

6. Confidentiality; Nonsolicitation and Noncompete.

(a) Employee hereby acknowledges that the Company possesses certain Confidential
Information (defined below) that is peculiar to the businesses in which the
Company is or may be engaged. Employee hereby affirms that such Confidential
Information is the exclusive property of the Company and that the Company has
proprietary interests in such Confidential information. For the purposes of this
Agreement, the term “Confidential Information” shall mean any and all
information of any nature and in any form that at the time or times concerned is
not generally known to Persons (other than the Company) that are engaged in
businesses similar to that conducted or contemplated by the Company (other than
by the act or acts of an employee not authorized by the Company to disclose such
information) which may include, without limitation, the Company’s existing and
contemplated products and services; the Company’s purchasing, accounting,
marketing and merchandising methods or practices; the Company’s development
data, theories of application and/or methodologies; the Company’s
customer/client contact and/or supplier information files; the Company’s
existing and contemplated policies and/or business strategies; any and all
samples and/or materials submitted to Employee by the Company; and any and all
directly and indirectly related records, documents, specifications, data and
other information with respect thereto. For the purposes of this Agreement,
“Confidential Information” shall not include (i) information, knowledge or data
that, through no fault of Employee, becomes publicly available or
(ii) information, knowledge or data acquired from, or published by, third
parties that have no direct or indirect confidentiality obligation to the
Company. Employee further acknowledges by signing this Agreement that the
Company has expended much time, cost and difficulty in developing and
maintaining the Company’s customers.

(b) Employee shall (i) use the Confidential Information solely for the purpose
of performing Employee’s duties on behalf of the Company and for no other
purpose whatsoever, (ii) not, directly or indirectly, at any time during or
after Employee’s employment by the Company, disclose Confidential Information to
any other Person (except to the Company’s officers in connection with Employee’s
duties on behalf of the Company) or use or otherwise exploit Confidential
Information to the detriment of the Company, and (iii) not lecture on or publish
articles with respect to Confidential Information without the prior written
consent of the General Counsel of the Company. In the event of a breach or
threatened breach of the provisions of this Section 6(b), the Company shall be
entitled, in addition to any other remedies available to the Company, to an
injunction restraining Employee from disclosing such Confidential Information.

(c) Upon termination of employment of Employee, for whatever reason, Employee
shall surrender to the Company any and all documents, manuals, correspondence,
reports, records and similar items that have or thereafter come into the
possession of Employee that contain any Confidential Information; provided,
however, that the Company will provide Employee reasonable access to such
Confidential Information to the extent required by Employee in connection with
the defense of any cause of action, dispute, proceeding or investigation made or
initiated against Employee by any Person other than the Company related to the
employment of Employee by the Company or the performance by Employee of its
duties and responsibilities in the course of such employment.

(d) Employee agrees that, as part of the consideration for this Agreement and as
an integral part hereof, Employee has executed, delivered and agreed to be bound
by the Nonsolicitation and Noncompete Agreement attached hereto as Exhibit A, as
well as any subsequent addenda thereto executed by the Company and Employee.

7. Termination.

(a) This Agreement may be terminated prior to the end of the Term only under the
terms and conditions set forth below:

(i) Resignation (other than for Good Reason). Employee may resign Employee’s
position at any time, including by reason of retirement, by providing written
notice of resignation to the Company. In the event of such resignation, except
in the case of resignation for Good Reason (defined in Section 7(a)(iv) below),
this Agreement shall terminate on the Date of Termination (defined in Section
7(c) below), and Employee shall not be entitled to further compensation pursuant
to this Agreement other than (A) the payment of any Base Compensation and
General Benefits (e.g., unused vacation, unreimbursed business expenses, etc.)
accrued and unpaid as of the Date of Termination and (B) the retention of any
and all option shares, restricted shares or units or other similar awards
granted to Employee by the Company under any long term incentive plan(s) duly
adopted by the Board (“Long Term Incentives”) that have vested or become
exercisable on or before the Date of Termination in accordance with the plans
governing such Long Term Incentives (which Long Term Incentives remain subject
to, and must thereafter be exercised in accordance with, the plan(s) governing
such Long Term Incentives).

(ii) Death. If Employee’s employment is terminated due to Employee’s death, the
Company shall pay to Employee’s surviving spouse or estate, subject to customary
withholdings, not later than 30 days after Employee’s death, (A) any Base
Compensation and General Benefits accrued and unpaid as of the date of
Employee’s death, (B) a lump sum amount, in cash, equal to one year of
Employee’s Base Compensation, (C) the remaining unpaid portion (if any) of the
Retention Amount and (D) a lump sum amount, in cash, equal to to the cost for
Employee to obtain one year of paid group health and dental insurance benefits
covering Employee’s spouse and dependents that are substantially similar to
those that Employee’s surviving spouse and dependents were receiving immediately
prior to Employee’s death. Notwithstanding any provision to the contrary in the
plan(s) governing such Long Term Incentives, Employee, as of the date of
Employee’s death, shall also become immediately and totally vested in any and
all Long Term Incentives granted to Employee by the Company prior to the Date of
Termination that have not previously vested in full. After all payments,
benefits and vesting of Long Term Incentives specified under this
Section 7(a)(ii) have been paid or performed, this Agreement shall terminate,
and the Company shall have no obligations to Employee, Employee’s spouse and
dependents or Employee’s legal representatives with respect to this Agreement.
This provision shall not be exclusive, and shall be in adddition to death
benefits payable by the Company or any insurer under any insurance plan or
program covering Employee.

(iii) Discharge.

(A) The Company may terminate Employee’s employment for any reason at any time
upon written notice delivered to Employee in accordance with Section 7(b).

(B) In the event that Employee’s employment is terminated during the Term by the
Company for any reason other than Employee’s Misconduct or Disability (both as
defined below), the following shall occur:

(I) the Company shall pay to Employee, subject to tax and other customary
withholdings, not later than 15 days after the Date of Termination, (x) a lump
sum amount, in cash, equal to the product of (1) the sum of (a) Employee’s Base
Compensation as in effect immediately prior to the Date of Termination, plus
(b) Employee’s highest bonus paid by the Company during the three years
immediately prior to the Date of Termination, multiplied by (2) the remaining
portion of the Term, (y) the remaining unpaid portion (if any) of the Retention
Amount, and (z) a lump amount, in cash, equal to the cost for Employee to
obtain, for the period commencing on the Date of Termination and ending on the
earlier to occur of (1) the last day of the remaining portion of the Term and
(2) the fixed term date (if any), disability, accident, dental and health
insurance benefits (“Welfare Benefits”) covering Employee (and, as applicable,
Employee’s spouse and dependents) that are substantially similar to those that
Employee (and Employee’s spouse and dependents) were receiving immediately prior
to the Date of Termination; and

(III) notwithstanding any provision to the contrary in the plan(s) governing
such Long Term Incentives, Employee shall become immediately and totally vested
in any and all Long Term Incentives granted to Employee by the Company prior to
the Date of Termination.

(C) Notwithstanding anything to the contrary in this Agreement, in the event
Employee is terminated because of Misconduct, the Company shall have no
obligations pursuant to this Agreement after the Date of Termination other than
the payment of any Base Compensation and General Benefits accrued and unpaid
through the Date of Termination. As used herein, “Misconduct” means:

(I) (x) any willful breach or habitual neglect of duty by Employee or
(y) Employee’s material and continued failure to substantially perform
Employee’s duties with the Company (other than any such failure resulting from
Employee’s incapacity due to a Disability or any such actual or anticipated
failure after the issuance of a Notice of Termination by Employee for Good
Reason), (1) in a professional manner and (2) in a manner that is reasonably
expected as appropriate for the position, in the case of either (x) or (y),
which breach, neglect or failure is not cured by Employee within 30 days from
receipt by Employee of written notice from the Company that specifies the
alleged breach, neglect or failure;

(II) the intentional misappropriation or attempted intentional misappropriation
by Employee of a material business opportunity of the Company, including
attempting to secure any personal profit in connection with entering into any
transaction on behalf of the Company;

(III) the intentional misappropriation or attempted misappropriation by Employee
of any of the Company’s funds or property;

(IV) the intentional material violation by Employee of the Company’s Code of
Corporate Conduct or Fraud Policy of which Employee is notified in writing; or

(V) (x) the commission by Employee of a felony or a misdemeanor offense
involving violent or dishonest behavior or (y) Employee engaging in any other
conduct involving fraud or dishonesty.

Anything contained in this Agreement to the contrary notwithstanding, the Chief
Executive Officer of the Company shall have the sole power and authority to
terminate the employment of Employee on behalf of the Company.

(D) Disability. If Employee shall have been absent from the full-time
performance of Employee’s duties with the Company for 90 consecutive calendar
days as a result of Employee’s incapacity due to a Disability, Employee’s
employment may be terminated by the Company. For the purposes of this Agreement,
a “Disability” shall exist if:

(I) Employee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be
reasonably expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or

(II) Employee is, by reason of any medically determinable physical or mental
impairment that can be reasonably expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.

If Employee is terminated pursuant to this Section 7(a)(iii)(D), Employee shall
not be entitled to further compensation pursuant to this Agreement, except that
(x) the Company shall (1) for the 12 month period beginning with the Date of
Termination, pay to Employee (a) monthly the amount by which Employee’s monthly
Base Compensation as in effect immediately prior to the Date of Termination
exceeds the monthly benefit received by Employee pursuant to any disability
insurance covering Employee; and (2) not later than 15 days after the Date of
Termination, pay to Employee a lump amount, in cash, equal to the cost for
Employee to obtain, for the period commencing on the Date of Termination and
ending on the earlier to occur of (a) the date that is 18 months following the
Date of Termination and (b) the fixed term date (if any), health and dental
insurance benefits covering Employee and Employee’s spouse and dependents that
are substantially similar to those that Employee (and Employee’s spouse and
dependents) were receiving immediately prior to the Date of Termination; (y) the
Company shall pay to Employee, not later than 15 days after the Date of
Termination, a lump sum amount, in cash, equal to the remaining unpaid portion
(if any) of the Retention Amount; and (z) notwithstanding any provision to the
contrary in the plan(s) governing such Long Term Incentives, Employee shall
become immediately and totally vested in any and all Long Term Incentives
granted to Employee by Company prior to the Date of Termination that have not
previously vested in full.

(iv) Resignation for Good Reason. Employee shall be entitled to terminate
Employee’s employment for Good Reason (as defined herein). If Employee
terminates Employee’s employment for Good Reason, Employee shall be entitled to
the compensation and benefits provided in Section 7(a)(iii)(B). For the purposes
of this Agreement, the term “Good Reason” shall mean the occurrence of any of
the following circumstances without Employee’s express written consent:

(A) any material diminution of Employee’s duties or responsibilities (other than
in connection with the termination of Employee for Misconduct or Disability in
accordance with the terms of this Agreement);

(B) any material diminution of Employee’s Base Compensation;

(C) the relocation of the Company’s principal executive offices outside Baton
Rouge, Louisiana or requiring Employee to be based other than at such principal
executive offices; or

(D) any other material breach by the Company of its obligations under this
Agreement;

provided, however, Employee shall provide written notice (a “Good Reason
Notice”) to the Company of the initial existence of the condition causing the
change in terms or status no more than 90 days after the change in terms or
status occurs, and the Company shall have 30 days from receipt of the Good
Reason Notice to resolve the issue causing the change in terms or status. If the
Company resolves such issue, then Employee’s employment shall not be subject to
the Good Reason provisions of this Agreement as to such issue.

(v) Resignation for Corporate Change. Employee shall be entitled to terminate
Employee’s employment for a Corporate Change (as defined herein), but only if
Employee gives notice of Employee’s intent to terminate employment within
90 days following the effective date of such Corporate Change (provided that,
notwithstanding the foregoing, the Notice of Termination may not be given later
than February 13th of the year following the year in which the Corporate Change
occurs). If Employee terminates employment for a Corporate Change, Employee
shall be entitled to the compensation and benefits provided in
Section 7(a)(iii)(B). For the purposes of this Agreement, the term “Corporate
Change” means a “change in ownership,” a “change in effective control,” or a
“change in the ownership of substantial assets” of the Company.

(A) A “change in ownership” of the Company occurs on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company. However, if any one person, or more than one person
acting as a group, is considered to own more than 50% percent of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons is not considered to cause a
change in ownership of the Company (or to cause a change in the effective
control of the Company (within the meaning of Section 7(v)(B)).

(B) Notwithstanding that the Company has not undergone a change in ownership
under Section 7(v)(A), a “change in effective control” of the Company occurs on
the date that a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this Section 7(v)(B), the term “Company” refers solely to the
relevant corporation identified in the opening paragraph of this Agreement, for
which no other corporation is a majority shareholder.

(C) A “change in the ownership of substantial assets” of the Company occurs on
the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 75% percent of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions. For this purpose, “gross fair market
value” means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

(b) Notice of Termination. Any purported termination of Employee’s employment by
the Company under Sections 7(a)(iii), or by Employee under Section 7(a)(i),
(iv) or (v), shall be communicated by written Notice of Termination to the other
Party in accordance with Section 10. For the purposes of this Agreement, a
“Notice of Termination” shall mean a notice that (i) in the case of a terminaton
by the Company, shall set forth in reasonable detail the reason for such
termination of Employee’s employment and the Date of Termination, or (ii) in the
case of resignation by Employee, shall specify in reasonable detail the basis
for such resignation and the Date of Termination. A Notice of Termination given
by Employee pursuant to Section 7(a)(iv) shall be effective even if given after
the receipt by Employee of notice that the Board has set a meeting to consider
terminating Employee for Misconduct. A Notice of Termination given by Employee
pursuant to Section 7(a)(iv) shall be considered effective only after 30 days
have elapsed since Employee delivered the applicable Good Reason Notice and the
Company has failed to resolve the issue causing the change in terms or status
during such 30 day period. Any purported termination for which a Notice of
Termination is required that is not effected pursuant to this Section 7(b) shall
not be effective.

(c) Date of Termination, Etc. The “Date of Termination” shall mean the date
specified in the Notice of Termination, provided that the Date of Termination
shall be at least 15 calendar days, but not more than 45 calendar days,
following the date the Notice of Termination is given. Notwithstanding anything
herein to the contrary, if a Notice of Termination is given pursuant to
Section 7(a)(v), then the Date of Termination may not be later than
February 28th of the year following the year in which the Change of Control
occurs. In the event Employee is terminated for Misconduct, the Company may
refuse to allow Employee access to the Company’s offices (other than to allow
Employee to collect Employee’s personal belongings under the Company’s
supervision) prior to the Date of Termination. Employee shall not be expected to
provide further services after the Date of Termination.

(d) Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in this Section 7 by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Agreement be reduced by
any compensation earned by Employee as a result of employment by another
employer, except that any severance amounts payable to Employee pursuant to the
Company’s severance plan or policy for employees in general shall reduce the
amount otherwise payable pursuant to Sections 7(a)(iii)(B).

(e) Excess Parachute Payments. Notwithstanding anything in this Agreement to the
contrary, to the extent that any payment or benefit received or to be received
by Employee hereunder in connection with the termination of Employee’s
employment would, as determined by tax counsel selected by the Company,
constitute an “Excess Parachute Payment” (as defined in Section 280G of the
Internal Revenue Code), the Company shall fully “gross-up” such payment so that
Employee is in the same “net” after-tax position he would have been if such
payment and gross-up payments had not constituted Excess Parachute Payments. No
payment of a gross up shall occur until the first business day occurring after
the date that is six months after the Date of Termination. Payment of the gross
up will be made no later than the end of Employee’s taxable year next following
Employee’s taxable year in which Employee remits the related taxes.

8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company and for which Employee may
qualify, nor shall anything herein limit or otherwise adversely affect such
rights as Employee may have under any Long Term Incentives granted by the
Company.

9. Assignability. The obligations of Employee hereunder are personal and may not
be assigned or delegated by Employee or transferred in any manner whatsoever,
nor are such obligations subject to involuntary alienation, assignment or
transfer. The Company shall have the right to assign this Agreement and to
delegate all rights, duties and obligations hereunder, either in whole or in
part, to any parent, affiliate, successor or subsidiary of the Company, so long
as the obligations of the Company under this Agreement remain the obligations of
the Company.

10. Notice. For the purpose of this Agreement, all notices and other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by Federal Express or similar
courier, addressed (a) to the Company, at its principal office address, directed
to the attention of the Board with a copy to the Corporate Secretary of the
Company, and (b) to Employee, at Employee’s residence address on the records of
the Company, or to such other address as either Party may have furnished to the
other in writing in accordance herewith except that notice of change of address
shall be effective only upon receipt.

11. Severability. In the event that one or more of the provisions set forth in
this Agreement shall for any reason be held to be invalid, illegal, overly broad
or unenforceable, the same shall not affect the validity or enforceability of
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal, overly broad or unenforceable provisions had never
been contained therein; provided, however, that no provision shall be severed if
it is clearly apparent under the circumstances that the Parties would not have
entered into the Agreement without such provision.

12. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall constitute Good Reason under Section 7(a)(iv), except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination. As used herein, the
term “Company” shall include any successor to its business and/or assets as
aforesaid that executes and delivers the Agreement provided for in this
Section 12 or that otherwise becomes bound by all terms and provisions of this
Agreement by operation of law.

(b) This Agreement and all rights of Employee hereunder shall inure to the
benefit of and be enforceable by Employee’s personal or legal representatives,
executors, administrators, successors, heirs distributees, devisees and
legatees.

13. Miscellaneous.

(a) No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by
Employee and such officer of the Company as may be specifically authorized by
the Board.

(b) No waiver by either Party at any time of any breach by the other Party of,
or in compliance with, any condition or provision of this Agreement to be
performed by such other Party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

(c) Together with the Nonsolicitation and Noncompete Agreement, this Agreement
is an integration of the Parties’ agreement; no agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either Party, except those which are set forth expressly in
this Agreement and the Nonsolicitation and Noncompete Agreement.

(d) THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF LOUISIANA.

(e) Notwithstanding anything herein to the contrary, this Agreement is intended
to comply with Internal Revenue Code Section 409A and the regulations and other
guidance of general applicability thereunder and shall at all times be
interpreted in accordance with such intent such that amounts credited under this
Agreement shall not be taxable until such amounts are distributed in accordance
with the terms of this Agreement. In the event that Employee is a “specified
employee” at the Date of Termination, any amounts that are considered
nonqualified deferred compensation for purposes of Internal Revenue Code
Section 409A and that are distributable because of a separation from service
shall be delayed until the first business day occuring after the date that is
six months after the Date of Termination. Any provision of this Agreement to the
contrary is without effect.

(f) Reimbursements provided for under this Agreement shall be provided in
accordance with policies of the Company established from time to time.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to ‘be an original but all of which together will
constitute one and the same instrument.

15. Arbitration.

(a) Employee and the Company agree that any dispute regarding the covenants
herein and/or the validity of this Agreement and its addenda, if any, shall be
resolved through arbitration. Employee and the Company hereby expressly
acknowledge that Employee’s position in the Company and the Company’s business
have a substantial impact on interstate commerce and that Employee’s development
and involvement with the Company and the Company’s business have a national and
international territorial scope commercially. Any arbitration-related matter or
arbitration proceeding of a dispute regarding the covenants herein and/or the
validity of this Agreement and its addenda, shall be governed, heard, and
decided under the provisions and the authority of the Federal Arbitration Act, 9
U.S.C.A. §1, et seq., and shall be submitted for arbitration to the office of
the American Arbitration Association (“AAA”) in a mutually agreed location, on
demand of either Party.

(b) Such arbitration proceedings shall be conducted in accordance with the
then-current Employment Arbitration Rules and Mediation Procedures of the AAA.
Each Party shall have the right to be represented by counsel or other designated
representatives. The Parties shall negotiate in good faith to designate a
location for the arbitration and to appoint a mutually acceptable arbitrator;
provided, however, that, in the event that the Parties are unable to agree upon
a location and/or an arbitrator within 30 days after the commencement of the
arbitration proceedings, the AAA shall designate the location for the
arbitration and/or appoint the arbitrator, as applicable. The arbitrator shall
have the right to award or include in his or her award any relief that he or she
deems proper under the circumstances, including, without limitation, all types
of relief that could be awarded by a court of law, such as money damages (with
interest on unpaid amounts from date due), specific performance and injunctive
relief. The arbitrator shall issue a written opinion explaining the reasons for
his or her decision and award. The award and decision of the arbitrator shall be
conclusive and binding upon both Parties, and judgment upon the award may be
entered in any court of competent jurisdiction. The Parties acknowledge and
agree that any arbitration award may be enforced against either or both of them
in a court of competent jurisdiction, and each waives any right to contest the
validity or enforceability of such award. The Parties further agree to be bound
by the provisions of any statute of limitations that would be otherwise
applicable to the controversy, dispute or claim that is the subject of any
arbitration proceeding initiated hereunder. Without limiting the foregoing, the
Parties shall be entitled in any such arbitration proceeding to the entry of an
order by a court of competent jurisdiction pursuant to a decision of the
arbitrator for specific performance of any of the requirements of this
Agreement. The provisions of this Section 15 shall survive and continue in full
force and effect subsequent to and notwithstanding expiration or termination of
this Agreement for any reason. Employee and the Company acknowledge and agree
that any and all rights they may have to resolve their claims by a jury trial
are hereby expressly waived. The provisions of this Section 15 do not preclude
Employee from filing a complaint with any federal, state or other governmental
administrative agency, if applicable.

1

IN WITNESS WHEREOF, the Parties have executed this Agreement on December 22,
2008, effective for all purposes as of the Effective Date.

THE SHAW GROUP INC.

     
 
  By
Name: /s/ Clifton S. Rankin
 
   
EMPLOYEE:
  Clifton S. Rankin
General Counsel & Corporate Secretary
Name: /s/ Gary P. Graphia
 

 
 

Gary P. Graphia
 


2

EXHIBIT A

Form of Nonsolicitation and Noncompete Agreement

See attached.

3